127 F.3d 1096
Herbert L. Needleman v. Harold E. Varmus, M.D., (Successorto Bernadine Healy) Director of NationalInstitutes of Health, JulesV.Hallum, Director Office of Scientific Integrity, Office ofScientific Integrity, Jane S. Schultz, JeromeRosenbergIntegrity Officers of University of Pittsburgh,George M. Bernier, Dean of University of Pittsburgh MedicalSchool, Dennis O'Connor, Chancellor of University ofPittsburgh, University of Pittsburgh, John Doe,
NO. 96-3351
United States Court of Appeals,Third Circuit

1
.

Aug 04, 1997
Appeal From:  W.D.Pa. ,No.92cv00749

2
Affirmed.